UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2017 Date of reporting period:	February 28, 2017 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 2/28/17 (Unaudited) COMMON STOCKS (97.4%) (a) Shares Value Aerospace and defense (4.5%) L3 Technologies, Inc. 287,237 $48,347,732 Northrop Grumman Corp. 794,590 196,335,243 Raytheon Co. 340,000 52,411,000 Airlines (1.0%) Southwest Airlines Co. 1,193,000 68,955,400 Auto components (0.7%) Delphi Automotive PLC (United Kingdom) 647,500 49,294,175 Automobiles (0.7%) General Motors Co. 1,393,300 51,329,172 Banks (11.8%) Bank of America Corp. 6,781,800 167,374,824 Citigroup, Inc. 2,779,723 166,255,233 JPMorgan Chase & Co. 2,082,900 188,752,398 KeyCorp 2,240,400 42,052,308 Regions Financial Corp. 4,389,300 67,024,611 Wells Fargo & Co. 2,477,640 143,405,803 Beverages (2.1%) Coca-Cola European Partners PLC (United Kingdom) 564,500 19,582,505 Dr. Pepper Snapple Group, Inc. 649,000 60,642,560 PepsiCo, Inc. 515,500 56,900,890 Building products (0.8%) Johnson Controls International PLC 1,304,463 54,709,178 Capital markets (4.3%) Charles Schwab Corp. (The) 2,232,700 90,223,407 Goldman Sachs Group, Inc. (The) 217,100 53,853,826 Invesco, Ltd. 749,500 24,126,405 KKR & Co. LP 2,705,000 48,771,150 State Street Corp. 805,280 64,188,869 Chemicals (2.4%) Air Products & Chemicals, Inc. 391,600 55,008,052 Dow Chemical Co. (The) 1,035,655 64,479,880 E. I. du Pont de Nemours & Co. 515,825 40,512,896 Communications equipment (0.9%) Cisco Systems, Inc. 1,744,650 59,632,137 Consumer finance (0.9%) Capital One Financial Corp. 584,900 54,898,714 Oportun Financial Corp. (acquired 6/23/15, cost $2,781,056) (Private) (F) (RES) (NON) 975,809 2,502,950 Containers and packaging (1.2%) Ball Corp. 529,300 38,919,429 Sealed Air Corp. 856,600 39,814,768 Diversified financial services (0.9%) Berkshire Hathaway, Inc. Class B (NON) 333,800 57,219,996 Diversified telecommunication services (3.6%) AT&T, Inc. 3,291,800 137,564,322 CenturyLink, Inc. (S) 732,800 17,777,728 Frontier Communications Corp. (S) 6,344,500 18,589,385 Verizon Communications, Inc. 1,259,670 62,517,422 Electric utilities (4.0%) American Electric Power Co., Inc. 561,700 37,617,049 Edison International 656,000 52,309,440 Exelon Corp. 1,201,000 44,088,710 NextEra Energy, Inc. 344,400 45,116,400 PG&E Corp. 593,900 39,642,825 PPL Corp. 1,112,136 41,015,576 Energy equipment and services (0.6%) Halliburton Co. 379,700 20,298,762 National Oilwell Varco, Inc. 474,300 19,171,206 Equity real estate investment trusts (REITs) (3.2%) American Tower Corp. (R) 280,700 32,221,553 Boston Properties, Inc. (R) 385,800 53,637,774 Equity Lifestyle Properties, Inc. (R) 725,800 57,788,196 Federal Realty Investment Trust (R) 190,700 26,837,211 Gaming and Leisure Properties, Inc. (R) 844,738 27,031,616 Park Hotels & Resorts, Inc. (NON) (R) 437,660 11,177,836 Food and staples retail (0.7%) CVS Health Corp. 536,100 43,198,938 Food products (1.8%) JM Smucker Co. (The) 417,278 59,140,811 Kraft Heinz Co. (The) 650,800 59,554,708 Health-care equipment and supplies (2.3%) Becton Dickinson and Co. 290,400 53,157,720 Danaher Corp. 547,000 46,795,850 Medtronic PLC 601,953 48,704,017 Health-care providers and services (1.1%) Cigna Corp. 493,000 73,407,700 Hotels, restaurants, and leisure (0.7%) Hilton Grand Vacations, Inc. (NON) 218,830 6,551,770 Hilton Worldwide Holdings, Inc. 729,433 41,723,568 Household durables (0.4%) PulteGroup, Inc. 1,186,000 26,151,300 Independent power and renewable electricity producers (0.8%) Calpine Corp. (NON) 2,058,165 24,101,112 NRG Energy, Inc. 1,589,800 26,327,088 Industrial conglomerates (1.2%) General Electric Co. 1,569,000 46,771,890 Honeywell International, Inc. 256,600 31,946,700 Insurance (3.9%) American International Group, Inc. 1,285,853 82,191,724 Assured Guaranty, Ltd. 1,707,700 70,203,547 Chubb, Ltd. 367,600 50,791,292 Hartford Financial Services Group, Inc. (The) 1,042,800 50,982,492 Internet software and services (1.5%) Alphabet, Inc. Class C (NON) 117,416 96,658,025 IT Services (1.7%) Computer Sciences Corp. 684,800 46,949,888 CSRA, Inc. 684,800 20,420,736 Fidelity National Information Services, Inc. 572,300 47,083,121 Life sciences tools and services (0.8%) Agilent Technologies, Inc. 1,062,200 54,490,860 Machinery (0.2%) Fortive Corp. 273,550 15,770,158 Media (4.9%) CBS Corp. Class B (non-voting shares) 688,800 45,405,696 Charter Communications, Inc. Class A (NON) 147,608 47,686,240 Comcast Corp. Class A 3,790,500 141,840,510 Liberty Global PLC Ser. C (United Kingdom) (NON) 843,300 29,591,397 Time Warner, Inc. 582,790 57,235,806 Metals and mining (—%) ArcelorMittal ADR (France) (NON) (S) 291,324 2,557,825 Mortgage real estate investment trusts (REITs) (0.6%) MFA Financial, Inc. (R) 4,963,005 39,803,300 Multi-utilities (0.2%) Ameren Corp. 252,000 13,781,880 Oil, gas, and consumable fuels (8.7%) Anadarko Petroleum Corp. 971,782 62,825,706 Cheniere Energy, Inc. (NON) 418,800 20,123,340 ConocoPhillips 1,876,600 89,269,862 EOG Resources, Inc. 581,900 56,438,481 Exxon Mobil Corp. 1,585,300 128,916,596 Marathon Oil Corp. 6,014,180 96,226,880 QEP Resources, Inc. (NON) 1,073,300 14,768,608 Total SA (France) 813,555 40,551,442 Valero Energy Corp. 899,700 61,134,615 Personal products (1.3%) Coty, Inc. Class A 1,662,554 31,222,764 Edgewell Personal Care Co. (NON) 702,000 51,835,680 Pharmaceuticals (7.6%) AstraZeneca PLC ADR (United Kingdom) (S) 2,207,200 64,582,672 Eli Lilly & Co. 1,978,900 163,872,709 Johnson & Johnson 1,183,770 144,668,532 Merck & Co., Inc. 1,099,300 72,410,891 Pfizer, Inc. 1,518,186 51,800,506 Road and rail (0.9%) Union Pacific Corp. 568,600 61,374,684 Semiconductors and semiconductor equipment (3.6%) Intel Corp. 1,965,200 71,140,240 NXP Semiconductor NV (NON) 601,800 61,871,058 Qualcomm, Inc. 590,900 33,374,032 Texas Instruments, Inc. 797,100 61,073,802 Versum Materials, Inc. (NON) 195,800 5,934,698 Software (3.5%) Dell Technologies, Inc. - VMware, Inc. Class V (NON) 225,539 14,319,471 Microsoft Corp. 2,966,700 189,809,466 Symantec Corp. 827,900 23,653,103 Technology hardware, storage, and peripherals (1.5%) Apple, Inc. 717,800 98,331,422 Thrifts and mortgage finance (0.8%) Radian Group, Inc. 2,745,485 51,093,476 Tobacco (2.6%) Altria Group, Inc. 991,900 74,313,148 Philip Morris International, Inc. 910,750 99,590,513 Wireless telecommunication services (0.5%) Vodafone Group PLC ADR (United Kingdom) (S) 1,305,510 33,173,009 Total common stocks (cost $4,635,425,867) CONVERTIBLE PREFERRED STOCKS (1.9%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 13,426 $11,516,554 American Tower Corp. $5.50 cv. pfd. (R) 125,877 13,539,645 Arconic, Inc. $2.688 cv. pfd. 812,125 35,855,319 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 169,029 10,691,084 Mandatory Exchangeable Trust 144A $5.75 cv. pfd. 304,344 37,693,004 Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $7,592) (Private) (F) (RES) (NON) 2,664 6,833 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $145,237) (Private) (F) (RES) (NON) 46,107 130,713 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $341,111) (Private) (F) (RES) (NON) 67,016 307,000 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $494,779) (Private) (F) (RES) (NON) 97,206 445,301 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $277,459) (Private) (F) (RES) (NON) 50,539 249,713 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $837,565) (Private) (F) (RES) (NON) 109,058 753,809 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,349,227) (Private) (F) (RES) (NON) 824,290 2,114,304 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $2,970,584) (Private) (F) (RES) (NON) 1,042,310 2,673,525 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $9,110,862) (Private) (F) (RES) (NON) 3,199,825 8,199,776 Total convertible preferred stocks (cost $128,856,080) CONVERTIBLE BONDS AND NOTES (0.3%) (a) Principal amount Value MGIC Investment Corp. cv. sr. unsec. notes 5.00%, 5/1/17 $18,271,000 $18,271,000 Total convertible bonds and notes (cost $18,328,167) SHORT-TERM INVESTMENTS (1.7%) (a) Shares Value Putnam Short Term Investment Fund 0.76% (AFF) 20,742,859 $20,742,859 Putnam Cash Collateral Pool, LLC 0.97% (AFF) 89,924,550 89,924,550 Total short-term investments (cost $110,667,409) TOTAL INVESTMENTS Total investments (cost $4,893,277,523) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2016 through February 28, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $6,573,486,802. (b) The aggregate identified cost on a tax basis is $4,891,878,680, resulting in gross unrealized appreciation and depreciation of $2,005,381,518 and $241,537,612, respectively, or net unrealized appreciation of $1,763,843,906. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $17,383,924, or 0.3% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $54,910,525 $283,780,884 $248,766,859 $175,543 $89,924,550 Putnam Short Term Investment Fund** 261,811,109 46,580,860 287,649,110 176,285 20,742,859 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $89,924,550, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $86,168,417. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $496,809,634 $— $— Consumer staples 555,982,517 — — Energy 609,725,498 — — Financials 1,513,213,375 — 2,502,950 Health care 773,891,457 — — Industrials 576,621,985 — — Information technology 830,251,199 — — Materials 241,292,850 — — Real Estate 208,694,186 — — Telecommunication services 269,621,866 — — Utilities 324,000,080 — — Total common stocks — Convertible bonds and notes — 18,271,000 — Convertible preferred stocks — 109,295,606 14,880,974 Short-term investments 20,742,859 89,924,550 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: April 27, 2017
